Citation Nr: 1442247	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or at the housebound rate.

2.  Entitlement to an initial rating greater than 20 percent for diabetes mellitus type 2 with chronic kidney failure.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1978.  The Veteran died in March 2011.  The appellant is the surviving spouse and substitute claimant in this appeal.  See 38 U.S.C.A. § 5121A (West Supp. 2013).  As such, she brings the current claims without the restrictions imposed by 38 U.S.C.A. § 5121 (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2014, a hearing was held before the undersigned Veterans Law Judge by means of videoconferencing technology.  

The VBMS and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2009, the RO denied entitlement to SMC based on the need for aid and attendance.  The basis for this decision was that the need for aid and attendance was due to chronic obstructive pulmonary disease and the inability to ambulate due to difficulties with coordination (i.e., nonservice-connected disabilities).  

In an October 2009 notice of disagreement, the Veteran argued that his need for SMC was due to his claimed bilateral lower extremity peripheral neuropathy.  In March 2012, the RO furnished a Statement of the Case (SOC) on the SMC issue and the appellant perfected the appeal.  The SOC acknowledged the Veteran's argument, but specifically noted that he was not service-connected for peripheral neuropathy of the lower extremities.  

Review of the claims folder shows that in March 2009, the Veteran submitted a notice of disagreement with that portion of a January 2009 rating decision which granted service connection for diabetes mellitus type 2 with chronic kidney failure (20 percent) and denied service connection for peripheral neuropathy of the lower extremities.  This appeal was pending at the time of the Veteran's death.  There is no indication that a SOC was furnished as to these issues and a remand is needed.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal issue is inextricably intertwined with the issues of entitlement to an increased initial rating for diabetes and kidney failure and entitlement to service connection for peripheral neuropathy of the lower extremities.  That is, the disposition of those issues could affect entitlement to SMC.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Finally, review of the claims folder shows that VA medical center records were last printed in August 2008.  The March 2012 SOC indicates that VA records from January 2009 to March 2011 were reviewed electronically.  The Board is unable to locate these records in the paper claims folder or virtual folder and they should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain records from the VA Medical Center in Biloxi, Mississippi and associated outpatient clinics for the period from August 2008 through March 2011.  All records obtained should be associated with the claims folder or virtual folder.  

2.  The AOJ shall issue a SOC addressing the issues of entitlement to an initial rating greater than 20 percent for diabetes mellitus type 2 with chronic kidney failure, to include whether a separate rating is warranted for kidney failure, and entitlement to service connection for peripheral neuropathy of the lower extremities.  In this regard, the Board observes that on VA examination in September 2008, the Veteran's creatinine was 2.0.  If, and only if, the appellant completes the appeal by filing a timely substantive appeal on the issues should they be returned to the Board.

3.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the issue of entitlement to SMC based on the need for aid and attendance or at the housebound rate.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



